EXHIBIT 99.1 For Release: Tuesday, November 5, 2013 at 4:00 PM (Central) STATE INVESTORS BANCORP, INC. REPORTS THIRD QUARTER RESULTS Metairie, Louisiana – November 5, 2013 – State Investors Bancorp, Inc. (the “Company”) (Nasdaq: SIBC), the holding company of State-Investors Bank, reported net income for the quarter ended September 30, 2013, of $127,000, a decrease of $81,000, as compared to net income of $208,000 reported for the quarter ended September 30, 2012.Earnings per share, basic and diluted, were $0.05 for the quarter ended September 30, 2013, compared to $0.07 for the quarter ended September 30, 2012. Net income for the nine months ended September 30, 2013 amounted to $329,000, a decrease of $326,000 from $655,000 in net income reported for the nine months ended September 30, 2012. Earnings per share, basic and diluted, were $0.13 for the nine months ended September 30, 2013, compared to $0.23 for the nine months ended September 30, 2012. The decrease in net income for the quarter ended September 30, 2013 resulted primarily from a $164,000, or 6.3%, decrease in total interest income, and an increase of $20,000, or 66.7%, in the provision for loan losses, partially offset by a decrease of $52,000, or 3.1%, in non-interest expense, a decrease of $33,000, or 4.9%, in total interest expense, a decrease of $14,000, or 13.3%, in the provision for income taxes,andan increase of $4,000, or 6.7%, in non-interest income.Net interest income decreased $131,000, or 6.7%, due to the $164,000 decrease in total interest income as a result of an overall decline in the average yield on interest earning assets.The decrease in non-interest expense was primarily due to a decrease in occupancy expenses of $64,000, or 30.8%, as well as decreases of $21,000, or 32.8%, in deposit insurance premiums, $9,000, or 15.0%, in security expense, and $5,000, or 16.7%, in office supplies and postage expense, partially offset by increases of $26,000, or 12.8%, in other non-interest expenses, $15,000, or 1.8%, in salaries and employee benefits expense, $3,000, or 2.1% in data processing expense, and $3,000, or 30.0%, in advertising expense.A $50,000 provision for loan losses was made during the quarter ended September 30, 2013. The decrease in net income for the nine months ended September 30, 2013, compared to the same period in 2012, was primarily due to a decrease of $415,000, or 5.3%, in interest income, a decrease of $57,000, or 30.3%, in non-interest income, an increase of $64,000, or 69.6%, in the provision for loan losses, and an increase of $32,000, or 0.7%, in non-interest expense.This was partially offset by a decrease in the provision for income taxes of $130,000, or 34.7%, and a decrease of $112,000, or 5.5%, in total interest expense.The decreases in both interest income and interest expense were due to a decrease in the yield on average loans and a decline in the average cost of funds. The decrease in non-interest income was due to a $40,000 loss on other real estate owned and a decrease in service charges, fees and other operating income of $17,000, or 9.0%, compared to the nine months ended September 30, 2012.The increase in non-interest expense was primarily due to increases of $110,000, or 4.4%, in salaries and employee benefits expense, $70,000, or 19.8%, in data processing expense, $17,000, or 50.0%, in advertising, and $12,000, or 2.2%, in occupancy expense, partially offset by decreases of $93,000, or 52.3%, in deposit insurance premiums, $29,000, or 27.1%, in office supplies and postage, $26,000, or 7.8%, in professional fees expense, $17,000, or 2.5%, in other non-interest expenses, and $12,000, or 6.6%, in security expense. At September 30, 2013, the Company reported total assets of $256.1 million, an increase of $10.2 million, or 4.1%, compared to total assets of $246.0 million at December 31, 2012.The increase primarily reflects increases in net loans receivable of $19.3 million, or 11.0%, and $466,000, or 26.3%, in Federal Home Loan Bank Stock, partially offset by decreases in cash and cash equivalents of $3.1 million, or 24.2%, and investment securities of $6.4 million, or 13.8%.The increase in net loans receivable was partially funded by advances from the Federal Home Loan Bank of Dallas which amounted to $52.2 million at September30, 2013, compared to $39.3 million at December 31, 2012, an increase of $12.9 million, or 32.9%. Deposits decreased $2.1 million, or 1.3%, at September 30, 2013 compared to December 31, 2012.At September30, 2013, the Company reported $1.6 million of non-performing assets, or 0.6%, of total assets at such date, compared to $3.3 million of non-performing assets, or 1.3%, of total assets at December 31, 2012. Total shareholders’ equity decreased $1.3 million, or 3.1%, to $42.2 million at September 30, 2013, from $43.5 million at December 31, 2012, primarily due to the purchase of 114,040 shares under the Company’s third stock repurchase program, and a decrease in unrealized gain on securities available for sale of $310,000 net of the deferred tax effect, partially offset by net income of $329,000 for the nine months ended September30, 2013. The Company repurchased 114,040 shares of its common stock during the nine months ended September 30, 2013, at an average price per share of $14.87, under the share repurchase program announced in November 2012 which covered up to 262,000 shares. As of September 30, 2013, there were a total of 89,827 shares remaining for repurchase under the program. State Investors Bancorp, Inc. is the holding company for State-Investors Bank which conducts business from its main office and three full-service branch offices, in the greater New Orleans market area. Statements contained in this news release which are not historical facts may be forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”We undertake no obligation to update any forward-looking statements. State Investors Bancorp, Inc. and Subsidiary Condensed Consolidated Balance Sheets (In thousands) September 30, 2013 December 31, 2012 ASSETS (Unaudited) Cash and cash equivalents $ $ Investment securities Loans receivable, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ FHLB advances Other liabilities Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 2 State Investors Bancorp, Inc. and Subsidiary Condensed Consolidated Income Statements (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) Total interest income $ Total interest expense Net interest income Provision for loan losses 50 30 92 Net interest income after provision for loan losses Non-interest income 64 60 Non-interest expense Income before income taxes Income taxes 91 NET INCOME $ Earnings Per Share Basic $ Diluted $ Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) Selected Operating Ratios(1) Average interest rate spread % Net interest margin % Average interest-earning assets to average interest-bearing liabilities % Asset Quality Ratios(2): Non-performing assets as a percent of total assets % Allowance for loan losses as a percent of non-performing loans % Allowance for loan losses as a percent of total loans receivable % Per Share Data: Shares outstanding at period end Weighted average shares outstanding: Basic Diluted Tangible book value at period end $ (1)Ratios for the three and nine month periods are annualized. (2)Asset quality ratios are end of period ratios. CONTACT: Anthony S. Sciortino, President and Chief Executive Officer (504) 832-9400 3
